Mr. JUSTICE STOUDER, dissenting: I disagree with the conclusion of my colleagues that as a general proposition co-vendees under a land purchase agreement do not have an interest in real estate which may be subject to partition. I do believe such co-vendees have an interest subject to partition, although the interest may be limited by the provision of the land purchase agreement. Section 1 of “An Act in relation to the partition of real estate * 0 *” (Ill. Rev. Stat. 1975, ch. 106, par. 44) provides in part: “When lands, tenements, or hereditaments are held in joint tenancy or tenancy in common, whether such right or title is derived by purchase, devise or descent, or whether any or all of the claimants are minors or of full age, any one or more of the persons interested therein may compel a partition thereof 6 ° The initial issue of this case is whether the interest of co-vendees under the land purchase agreement constitutes “lands, tenements, or hereditaments” within the meaning of the partition act. The holder of an equitable estate as well as the holder of a legal estate may maintain suit for partition. (Boddiker v. McPartlin, 379 Ill. 567, 41 N.E.2d 756.) Legal title is not required. (Masters v. Smythe, 342 Ill. App. 185, 95 N.E.2d 719.) The purpose of the partition act is to provide a method by which property owned in common by several persons may be divided so that each person might enjoy his own proportion thereof in severalty, or that, if incapable of division without prejudice, it might be sold and the proceeds divided in such a manner that each might receive such a proportion thereof as he would have received of interest in the land had partition been actually made. (Merritt v. Merritt, 97 Ill. 243, and Ylonen v. Ylonen, 2 Ill. 2d 111, 117 N.E.2d 98.) Motive for partition is immaterial and an absolute right to partition yields to no consideration of hardship, inconvenience or difficulty. Heldt v. Heldt, 29 Ill. 2d 61, 193 N.E.2d 7. I agree with the discussion in the majority opinion regarding the doctrine of equitable conversion and although I think the reasoning in Shay v. Penrose, 25 Ill. 2d 447, 185 N.E.2d 218, is not conclusive, it supports my conclusion rather than the one reached by the majority of the court. In Shay the particular holding of the court was that upon the execution of a land contract, the vendee becomes the equitable owner of the premises and the vendor’s interest becomes personal property not descending to his heirs as real property. The general theory embodied in the Shay case is that the purchaser has most of the incidents of ownership, i.e., exclusive possession, right of income, obligation to pay expenses and taxes, and risk of loss by casualty. The seller’s interest is primarily a security interest, subject to the absolute right of vendees to secure legal title and extinguish the security interest by payment in full as required by the contract. If the interest of the vendees under a land purchase contract is an interest in land as indicated by Shay, even though equitable, I believe there is no reason for distinguishing the interest of the co-vendees from other joint owners when it comes to compelling a division of the property between them. The majority declares, “We do not, however, believe that the doctrine of equitable conversion should be utilized to permit a partition proceedings in order to circumvent and avoid established principles of law and public policy.” However, the majority opinion does not indicate how permitting partition between equitable owners of real estate is contrary to established principles of law and public policy and the cases cited offer little assistance in demonstrating why the interests of the covendees should not be divided. The object and purpose of partition is to permit the settlement of controversies between joint owners (Ylonen v. Ylonen, 2 Ill. 2d 111, 117 N.E.2d 98), and this is true even where the controversy is between husband and wife. (Heldt v. Heldt, 29 Ill. 2d 61, 193 N.E.2d 7.) To the extent that any general policy is concerned, I believe the law favors mechanisms that will resolve rather than continue disputes and this purpose would be well served by permitting division of the interests of co-vendees. I believe that the interests of co-vendees under a land contract is an interest subject to partition and in adopting a contrary position this is as far as the majority opinion goes. However, there may be provisions of the agreement itself which by necessary implication limit the right of partition of the vendees. In the instant case the provisions permitting prepayment in the Smith contract and the provision against prepayment in the Keener contract are significant and require different results in each case. In deciding whether the provisions of the agreement limit the right to partition, we are required to decide whether partition would affect the interests of the vendor by varying any of the vendor’s rights under the contract. If the property can be divided in kind without prejudice to the co-vendees, such division will not affect any interest of the vendor. The co-vendees could obviously do this voluntarily so nothing in the contract would preclude division in kind by the court. Since division in kind is the initial and preferred method of division specified by the partition act, it follows that if division in kind is appropriate then there is nothing in either contract limiting this manner of partition. If division in kind is appropriate then the court erred in denying the plaintiff’s complaint for partition without determining the propriety of this remedy. If division in kind is inappropriate, because it could not be done without manifest prejudice to any of the co-vendees, then a different situation exists. So far as the Smith contract is concerned, the alternate method of settling partition disputes is available, namely, the sale of the premises and distribution of the proceeds of the sale. As in the case of a security interest represented by a mortgage, the terms of the sale would require that the security interest of the vendor be completely protected. This would mean that the sale price would have to be at least as much as the balance due on the contract and the contract seller would be assured of receiving this amount before any interest was divided between the covendees. This method is of coruse appropriate because there is no limitation on the right of prepayment by the co-vendees. With respect to the Keener contract, a different problem is involved. Because the vendees have no right of prepayment, the interest of the vendor can not be assured or protected by a sale, payment of the vendor’s interest, and division of the excess proceeds. If under the terms of the agreement the vendees have no right to require the vendor to accept prepayment of the amount due on the contract, this provision by necessary implication represents a restriction on the right of the vendees to partition the premises. It is only a limited restriction on the right of partition since as indicated earlier division in kind would not affect any interest of the vendor or require a modification of the contract provisions. Thus, the limitation on partition would apply only to a judicial sale and disposition of the proceeds where division in kind was inappropriate. If division in kind is inappropriate with respect to the land included in the Keener contract, then partition would have to be denied. In my opinion this case should be reversed and the cause remanded for further proceedings.